MONROE, J.
Upon a former appeal in this case, the judgment of the district court was affirmed in so far as it awarded the property in dispute to the plaintiff, and allowed the defendant $1,356.60 for taxes and improvements; it was reversed in so far as it held him to be a possessor in bad faith, liable for rents and revenues prior to May 29, 1896; and it was remanded for further inquiry as to the amount due by him in that behalf, from that date, as a possessor in good faith. Blair et al. v. Dwyer et al., 110 La. 333, 34 South. 464.
In the former judgment, as a possessor in bad faith, the defendant was charged $1,403 for rent from 1883. In the judgment before us, as a possessor in good faith, he is charged $1,359.53 for rent from May 29, 1896. The property is as badly situated as can well be imagined. It lies upon the outskirts of Lake Charles, beyond a suburb called “Knapp-ville,” which is given over to immorality — too far away therefrom to derive any pecuniary advantage, and too near to be desirable. The improvements consist of one house, of seven or eight rooms, and one of three rooms; the *467latter being quite close to a railroad; both in bad order.
As far as we can discover from the evidence, the larger house has never been rented, save at some time in the remote past, when it was occupied as a house of prostitution, and the defendant has lived in it for several years because he could find no one else who would do so. Its rental value, we think, between May 29, 1896, and September 27, 1899, may fairly be fixed at $7 a month, and thereafter at $10 a month. The smaller house, during the past three or four years, has been rented at $5 a month, and before that was worth less. The rate charged by the judgment appealed from is higher, and must be reduced. ■
It is therefore ordered, adjudged, and decreed that the judgment appealed from be amended by reducing the rental charged against the defendant for the larger house for the period from May 29, 1896, to September 27, 1899, from $8 a month to $7 a month, and, after the date last mentioned, from $12 to $10 a month, and by reducing the rental charged for the smaller house during the period first above mentioned from $5 to $4 a month, and after September 27, 1899, from $6 to $5 a month. It is further ordered, adjudged, and decreed that in all other respects said judgment he affirmed at the costs of the appellees.